Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/18/19 and 01/23/19 have been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10 (system) in the reply filed on 02/28/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-10 are directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites that a finger cuff has “an enclosing portion that encloses a patient’s finger”, which positively recites the human body, as the broadest reasonable interpretation of “patient’s finger”, includes a location on the human body. Suggested language would be “an enclosing portion that is configured to enclose a patient’s finger”.
	In view of the above, dependent claims 2-10 also fail to recite patent-eligible subject
matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the patient’s blood pressure” in line 2. There is insufficient antecedent basis for this limitation in the claim. The term “the patient’s blood pressure” is not mentioned previous to this claim. 
Claim 1 recites the limitation “the volume clamp method” in line 3. There is insufficient antecedent basis for this limitation in the claim. The term “the volume clamp method” is not mentioned previous to this claim.
Claim 1 recites the limitation “the plethysmogram” in line 3. There is insufficient antecedent basis for this limitation in the claim. The term “the plethysmogram” is not mentioned previous to this claim.
Claim 1 recites the limitation “the pressure” in line 11. There is insufficient antecedent basis for this limitation in the claim. The term “the pressure” is not mentioned previous to this claim. For examination purposes examiner has interpreted “the pressure” to be “the pneumatic pressure” referred to in claim 1
The term “low pressure” in claim 1 is a relative term which renders the claim indefinite. The term “low pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “low pressure” are not described so it is unclear how low the pressure must be to meet the claim.
The term “high pressure” in claim 1 is a relative term which renders the claim indefinite. The term “high pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “high pressure” are not described so it is unclear how high the pressure must be to meet the claim.
Claim 4 recites “the pulsatility” in line 2. There is insufficient antecedent basis for this limitation in the claim. The term “the pulsatility” is not mentioned previous to this claim.
The term “high end of the pressure” in claim 4 is a relative term which renders the claim indefinite. The term “high end of the pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “high end of the pressure” are not described so it is unclear how high the pressure must be to meet the claim.
Claim 5 recites “the high end” in line 2. There is insufficient antecedent basis for this limitation in the claim. The term “the high end” is not mentioned previous to this claim.
Claim 5 recites “the predetermined percentage” in line 3. There is insufficient antecedent basis for this limitation in the claim. The term “the predetermined percentage” is not mentioned previous to this claim.
The term “high end of the pressure” in claim 5 is a relative term which renders the claim indefinite. The term “high end of the pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “high end of the pressure” are not described so it is unclear how high the pressure must be to meet the claim.
Claim 6 recites “the pulsatility” in line 2. There is insufficient antecedent basis for this limitation in the claim. The term “the pulsatility” is not mentioned previous to this claim.
The term “low end of the pressure” in claim 6 is a relative term which renders the claim indefinite. The term “low end of the pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “low end of the pressure” are not described so it is unclear how high the pressure must be to meet the claim.
Claim 7 recites “the pulsatility” in line 2. There is insufficient antecedent basis for this limitation in the claim. The term “the pulsatility” is not mentioned previous to this claim.
The term “low end of the pressure” in claim 7 is a relative term which renders the claim indefinite. The term “low end of the pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “low end of the pressure” are not described so it is unclear how high the pressure must be to meet the claim.
The term “low end of the pressure” in claim 8 is a relative term which renders the claim indefinite. The term “low end of the pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “low end of the pressure” are not described so it is unclear how high the pressure must be to meet the claim.
Claim 10 recites “the end of recovery time” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The term “the end of recovery time” is not mentioned previous to this claim.
Claim 10 recites “the patient’s perfusion” in line 6. There is insufficient antecedent basis for this limitation in the claim. The term “the patient’s perfusion” is not mentioned previous to this claim.
Claim 10 recites “the hand” in line 9. There is insufficient antecedent basis for this limitation in the claim. The term “the hand” is not mentioned previous to this claim.
The term “low pressure” in claim 10 is a relative term which renders the claim indefinite. The term “low pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “low pressure” are not described so it is unclear how low the pressure must be to meet the claim.
The term “high pressure” in claim 10 is a relative term which renders the claim indefinite. The term “high pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “high pressure” are not described so it is unclear how low the pressure must be to meet the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9 does not recite any further structural features or further limiting the recited system in any way. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Huijbregts (U.S. Patent Application Document 2019/0274558) in further view of Kwon (U.S. Patent Application Document 2018/0177413) and Wesseling (U.S. Patent Application 4539997).
Regarding claim 1, Huijbregts teaches a system to monitor a finger cuff connectable to a patient's finger to be used in measuring the patient's blood pressure by a blood pressure measurement system utilizing the volume clamp method [par. 53] and to measure the plethysmogram of the finger cuff [par. 45], the system comprising: the finger cuff including an enclosing portion that encloses a patient's finger [fig. 4, element 32; par. 53], the enclosing portion including a bladder [par. 48] and a processor [fig. 4, element 4; par. 63] configured to: command applying pneumatic pressure to the bladder of the finger cuff from a low pressure to a high pressure [par. 48]; measure the plethysmogram of the finger cuff as the pressure increases from the low pressure to the high pressure [par. 10];wherein, when the finger cuff is placed around the patient's finger [fig. 4, element 32; par. 48 and 53].
Huijbregts does not teach a light emitting diode (LED) and photodiode (PD) pair.
However, Kwon teaches a light emitting diode (LED) and photodiode (PD) pair [par. 66-67].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Huijbregts, teaching a light emitting diode (LED) and photodiode (PD) pair, as taught by Kwon, since the modification would provide the predictable results of obtaining a better plethysmogram measurement. 
Huijbregts does not teach determining the fitness of the finger cuff on the patient's finger based on the measured plethysmogram.
However, Wesseling teaches determining the fitness of the finger cuff on the patient's finger based on the measured plethysmogram [col. 2, lines: 14-45].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Huijbregts, teaching determining the fitness of the finger cuff on the patient's finger based on the measured plethysmogram, as taught by Wesseling, since the modification would provide the predictable results of obtaining a better blood pressure measurement.
Huijbregts does not teach the bladder and the LED-PD pair aid in measuring the plethysmogram.
However, Kwon teaches the bladder and the LED-PD pair aid in measuring the plethysmogram [par. 66-67].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Huijbregts, teaching the bladder and the LED-PD pair aid in measuring the plethysmogram, as taught by Kwon, since the modification would provide the predictable results of obtaining a more accurate blood pressure measurement.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huijbregts, Kwon, and Wesseling as applied to claim 1 above, and further in view of Khachaturian (U.S. Patent Application Document 2019/0313907) 
Regarding claim 2, Huijbregts further teaches a system to monitor a finger cuff connectable to a patient's finger to be used in measuring the patient's blood pressure by a blood pressure measurement system [par. 53]. 
Huijbregts does not teach the processor is further to command releasing the pressure from the bladder and to observe pressure decay, and to measure the plethysmogram of the finger cuff throughout the pressure decay.
However, Khachaturian teaches the processor is further to command releasing the pressure from the bladder and to observe pressure decay, and to measure the plethysmogram of the finger cuff throughout the pressure decay [par. 142, 179, and 666].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Huijbregts, teaching the processor is further to command releasing the pressure from the bladder and to observe pressure decay, and to measure the plethysmogram of the finger cuff throughout the pressure decay, as taught by Khachaturian, since the modification would provide the predictable results of obtaining a more accurate blood pressure measurement.

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huijbregts, Kwon, and Wesseling as applied to claim 1 above, and further in view of Tokko (U.S. Patent Number 8808189B2) 
Regarding claim 3, Huijbregts teaches a system to monitor a finger cuff connectable to a patient's finger to be used in measuring the patient's blood pressure [par. 53].
Huijbregts does not teach determining the fitness of the finger cuff on the patient's finger comprises determining whether the finger cuff is loose, properly fitted, or too tight
However, Tokko teaches determining the fitness of the finger cuff on the patient's finger comprises determining whether the finger cuff is loose, properly fitted, or too tight [col. 9, lines: 10-34, 46-52]. 
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Huijbregts, teaching determining the fitness of the finger cuff on the patient's finger comprises determining whether the finger cuff is loose, properly fitted, or too tight, as taught by Tokko, since the modification would provide the predictable results of obtaining a more accurate blood pressure measurement.
Regarding claim 4, Huijbregts teaches a system to monitor a finger cuff connectable to a patient's finger to be used in measuring the patient's blood pressure [par. 53].
Huijbregts does not teach determining whether the finger cuff is loose comprises: determining whether the pulsatility at a high end of the pressure is at least a predetermined percentage lower than a peak pulsatility.
However, Tokko teaches determining whether the finger cuff is loose comprises: determining whether the pulsatility at a high end of the pressure is at least a predetermined percentage lower than a peak pulsatility [col. 9, lines: 10-34, 46-52; col. 11, lines: 45-65; col. 14, lines: 33-49].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Huijbregts, teaching determining whether the finger cuff is loose comprises: determining whether the pulsatility at a high end of the pressure is at least a predetermined percentage lower than a peak pulsatility, as taught by Tokko, since the modification would provide the predictable results of obtaining a more accurate blood pressure measurement.
Regarding claim 5, Huijbregts teaches a system to monitor a finger cuff connectable to a patient's finger to be used in measuring the patient's blood pressure [par. 53].
Huijbregts does not teach the processor is further to instruct an operator to reapply the finger cuff more tightly if the pulsatility at the high end of the pressure is not at least the predetermined percentage lower than the peak pulsatility
However, Tokko teaches the processor is further to instruct an operator to reapply the finger cuff more tightly if the pulsatility at the high end of the pressure is not at least the predetermined percentage lower than the peak pulsatility [col. 9, lines: 10-34, 46-52; col. 11, lines: 45-65; col. 14, lines: 33-49].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Huijbregts, teaching the processor is further to instruct an operator to reapply the finger cuff more tightly if the pulsatility at the high end of the pressure is not at least the predetermined percentage lower than the peak pulsatility, as taught by Tokko, since the modification would provide the predictable results of obtaining a more accurate blood pressure measurement.
Regarding claim 6, Huijbregts teaches a system to monitor a finger cuff connectable to a patient's finger to be used in measuring the patient's blood pressure [par. 53].
Huijbregts does not teach determining whether the finger cuff is properly fitted comprises: determining whether the pulsatility at a low end of the pressure is low.
However, Tokko teaches determining whether the finger cuff is properly fitted comprises: determining whether the pulsatility at a low end of the pressure is low [col. 9, lines: 10-34, 46-52; col. 11, lines: 45-65; col. 14, lines: 33-49].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Huijbregts, teaching determining whether the finger cuff is properly fitted comprises: determining whether the pulsatility at a low end of the pressure is low, as taught by Tokko, since the modification would provide the predictable results of obtaining a more accurate blood pressure measurement.
Regarding claim 7, Huijbregts teaches a system to monitor a finger cuff connectable to a patient's finger to be used in measuring the patient's blood pressure [par. 53].
Huijbregts does not teach determining whether the finger cuff is too tight comprises: determining whether the pulsatility at a low end of the pressure is at least a predetermined percentage lower than a peak pulsatility.
However, Tokko teaches determining whether the finger cuff is too tight comprises: determining whether the pulsatility at a low end of the pressure is at least a predetermined percentage lower than a peak pulsatility [col. 9, lines: 10-34, 46-52; col. 11, lines: 45-65; col. 14, lines: 33-49].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Huijbregts, teaching determining whether the finger cuff is too tight comprises: determining whether the pulsatility at a low end of the pressure is at least a predetermined percentage lower than a peak pulsatility, as taught by Tokko, since the modification would provide the predictable results of obtaining a more accurate blood pressure measurement.
Regarding claim 8, Huijbregts teaches a system to monitor a finger cuff connectable to a patient's finger to be used in measuring the patient's blood pressure [par. 53].
Huijbregts does not teach the processor is further to instruct an operator to loosen the finger cuff if the pulsatility at the low end of the pressure is not at least the predetermined percentage lower than the peak pulsatility.
However, Tokko teaches the processor is further to instruct an operator to loosen the finger cuff if the pulsatility at the low end of the pressure is not at least the predetermined percentage lower than the peak pulsatility [col. 9, lines: 10-34, 46-52; col. 11, lines: 45-65; col. 14, lines: 33-49].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Huijbregts, teaching the processor is further to instruct an operator to loosen the finger cuff if the pulsatility at the low end of the pressure is not at least the predetermined percentage lower than the peak pulsatility, as taught by Tokko, since the modification would provide the predictable results of obtaining a more accurate blood pressure measurement.
Regarding claim 9, Huijbregts further teaches a system to monitor a finger cuff connectable to a patient's finger to be used in measuring the patient's blood pressure [par. 53]; after the finger cuff is determined to be properly fitted, the finger cuff is used in measuring the patient's blood pressure by the blood pressure measurement system utilizing the volume clamp method [par. 53].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huijbregts, Kwon, and Wesseling as applied to claim 1 above, and further in view of Parzy (U.S. Patent Application Document 2011/0282219) and LeBoeuf (U.S. Patent Application Document 2020/0000412)
Regarding claim 10, Huijbregts further teaches a system to monitor a finger cuff connectable to a patient's finger to be used in measuring the patient's blood pressure [par. 53]; 
Huijbregts does not teach the processor is further configured to: determine whether blood volume of the patient's finger measured at the end of recovery time has returned to an initial value measured at the low pressure.
However, Parzy teaches the processor is further configured to: determine whether blood volume of the patient's finger measured at the end of recovery time has returned to an initial value measured at the low pressure; [par. 13-14].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Huijbregts, teaching the processor is further configured to: determine whether blood volume of the patient's finger measured at the end of recovery time has returned to an initial value measured at the low pressure, as taught by Parzy, since the modification would provide the predictable results of obtaining a more accurate blood pressure measurement.
Huijbregts does not teach in response to determining that the blood volume of the patient's finger measured at the end of the recovery time has not returned to the initial value: determine that the patient's perfusion is too low for the blood pressure measurement system to operate properly, and instruct an operator to increase the patient's perfusion by warming the hand or to select a different pressure monitoring technology.
However, LeBoeuf teaches and in response to determining that the blood volume of the patient's finger measured at the end of the recovery time has not returned to the initial value: determine that the patient's perfusion is too low for the blood pressure measurement system to operate properly, and instruct an operator to increase the patient's perfusion by warming the hand or to select a different pressure monitoring technology [par. 91-92].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Huijbregts, teaching in response to determining that the blood volume of the patient's finger measured at the end of the recovery time has not returned to the initial value: determine that the patient's perfusion is too low for the blood pressure measurement system to operate properly, and instruct an operator to increase the patient's perfusion by warming the hand or to select a different pressure monitoring technology, as taught by LeBoeuf, since the modification would provide the predictable results of obtaining a more accurate blood pressure measurement.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791